Citation Nr: 0617325	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003 for the award of service connection for chronic 
lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The appellant had active service from May 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The RO received the veteran's informal claim for service 
connection for chronic lymphocytic leukemia on August 17, 
2001; there is no formal or informal claim for service 
connection for chronic lymphocytic leukemia prior to August 
17, 2001.

2.  The pertinent regulation was amended on October 16, 2003, 
to include chronic lymphocytic leukemia as a disease shown to 
be associated with Agent Orange exposure, and to which a 
presumption of service connection applies to veterans of the 
Vietnam War.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 
2003, for the award of service connection for chronic 
lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400.  Ordinarily, if compensation is 
awarded pursuant to a liberalizing law or VA issue, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  If a 
claim is reviewed more than one year after the effective date 
of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  See 38 U.S.C.A. § 5110(g) 
(West 2002); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 3.400(p) 
(2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an "informal claim".  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In May 1989, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which was made an order of the court.  
Paragraph 3 of the stipulation and order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter re-adjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5 of the stipulation and order, the 
effective date for disability compensation based on the 
readjudication of a claim that was voided by the District 
Court shall be the date the voided claim was originally 
filed.  The District Court subsequently interpreted the 
stipulation and order, in light of the 1989 decision, as 
requiring VA to readjudicate all claims voided in the 1989 
decision if the disease was subsequently presumptively 
service connected, even if the original claim was not 
expressly based on Agent Orange exposure.  The District Court 
also determined that, if the re-adjudication resulted in a 
grant of service connection, the effective date would be the 
date of the original claim.  See Nehmer v. United States 
Veterans' Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) 
(Nehmer II).

In a later decision, the United States Court of Appeals for 
the Ninth Circuit (Ninth Circuit) interpreted Paragraph 3 of 
the stipulation and order as applying to all claims voided by 
the District Court in the May 1989 order, as well as all 
similar claims filed subsequent to the May 1989 order.  In 
addition, if the readjudication of a "similar claim" 
resulted in an award of benefits, the effective date for the 
grant of service connection is the date of the original 
claim.  See Nehmer v. United States Veterans Administration, 
284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III).

Following the decision of the Ninth Circuit in 2002, VA 
issued a regulation at 38 C.F.R. § 3.816 establishing the 
criteria for determining an effective date for service 
connection for a disease based on Agent Orange exposure.  
According to the regulation, if a Nehmer class member's claim 
for disability compensation for the covered herbicide disease 
was either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose.  A Nehmer class member is defined 
as a Vietnam veteran who has a "covered herbicide disease."  
A "covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816 (2004).

Here, the evidence shows that the veteran claimed entitlement 
to service connection for chronic lymphocytic leukemia on 
August 17, 2001.  At the time his claim was filed, chronic 
lymphocytic leukemia was not included in the list of diseases 
that had been shown to be related to Agent Orange exposure, 
and to which the presumption of service connection applied 
for veterans who had served in Vietnam.  38 C.F.R.  
§ 3.309(e) (2002).  However, the veteran argues that he 
believes the effective date should be August 17, 2001, the 
day he first claimed service connection for chronic 
lymphocytic leukemia, contending that the provisions of 
Nehmer should be applied in his case.  

On October 16, 2003, VA published in the Federal Register an 
amendment to 38 C.F.R. § 3.309(e) to include chronic 
lymphocytic leukemia as a disease to which the presumption of 
service connection applied.  See Disease Associated With 
Exposure to Certain Herbicide Agents: Chronic Lymphocytic 
Leukemia, 68 Fed. Reg. 59,540 (October 16, 2003).  The 
inclusion of that disease was not, however, pursuant to the 
Agent Orange Act of 1991.  The Nehmer stipulation and order 
pertained only to diseases found to be presumptively service 
connected pursuant to the Agent Orange Act of 1991.  See 
Paragraph 3 of the Stipulation and Order, Nehmer II.  The 
provision of the Agent Orange Act of 1991, Pub. L. No. 102-4, 
105 Stat. 11 (1991), that authorized the Secretary of 
Veterans Affairs to establish a presumption of service 
connection for diseases shown to be statistically associated 
with herbicide exposure expired September 30, 2002.  Although 
the authority to establish presumptive diseases has been 
extended to September 30, 2015, that authority was based on 
the Veterans Education and Benefits Expansion Act of 2001, 
not the Agent Orange Act of 1991.  See Effective Dates of 
Benefits for Disability or Death Caused by Herbicide 
Exposure; Disposition of Unpaid Benefits After Death of 
Beneficiary, 68 Fed. Reg. 4132, 4134 (January 28, 2003).  The 
rules for establishing an effective date required by the 
stipulation and order do not, therefore, apply to any disease 
found to be presumptively service connected after September 
30, 2002.  

Because chronic lymphocytic leukemia was found to be 
presumptively service connected after September 30, 2002, 
that determination was made pursuant to the authority of the 
Veterans Education and Benefits Expansion Act of 2001, not 
the Agent Orange Act of 1991.  The stipulation and order in 
Nehmer does not, therefore, apply to the veteran's claim.  
Because the holdings in Nehmer do not apply, the effective 
date for the grant of service connection is governed by 38 
C.F.R. § 3.114.  Pursuant to that regulation, the effective 
date for the grant of service connection cannot precede the 
effective date of the liberalizing regulation, which in this 
case was October 16, 2003.  For these reasons, the Board 
finds that entitlement to an effective date prior to October 
16, 2003, for the grant of service connection for chronic 
lymphocytic leukemia is not shown as a matter of law.

It is important for the veteran to understand that without 
the liberalizing regulation, there would be no basis in the 
medical record to grant this claim. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2002 and 
February 2003, as well as information provided in the July 
2004 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the July 2004 
statement of the case includes the text of the regulation 
that implements the statutory notice and assistance 
provisions.  Although the veteran was not informed by the RO 
to provide all relevant evidence in his possession prior to 
the November 2003 rating decision in accordance with 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Board emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson, 19 Vet. App. at 486.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, since the veteran's service-connected 
chronic lymphocytic leukemia was rated as 100 percent 
disabling, any lack of notice as to what type of information 
and evidence was needed to substantiate a claim for an 
increased rating is moot.  Furthermore, the July 2004 
statement of the case also described the requirements for 
establishing an effective date for any award based on his 
August 2001 claim.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and a VA examination.  The 
veteran provided private medical records and lay evidence in 
the form of his own statements.  He has not identified or 
authorized VA to obtain any other evidence.  The Board finds 
no indication or allegation that additional pertinent 
evidence remains outstanding. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

An effective date earlier than October 16, 2003 for the award 
of service connection for chronic lymphocytic leukemia is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


